Citation Nr: 0600354	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-06 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation for residuals of a total 
abdominal hysterectomy pursuant to 38 U.S.C.A. § 1151.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from April 1979 to June 
1981, August 1985 to August 1986, and from October 1989 to 
October 1990.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

This case was the subject of an April 2004 hearing before the 
undersigned Veterans Law Judge. This matter was most recently 
before the Board in August 2004, at which time the case was 
remanded for development.


FINDING OF FACT

Residuals of a total abdominal hysterectomy do not constitute 
additional disability as a result of VA medical care.


CONCLUSION OF LAW

The criteria for disability compensation under 38 U.S.C.A. 
§ 1151 for residuals of a total abdominal hysterectomy have 
not been met.  38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.361 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in 
November 2004, the veteran was notified of the information 
and evidence needed to substantiate and complete his claim, 
of what part of that evidence he was to provide, and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The November 2004 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in June 2002.  Notice fully complying the provisions of the 
VCAA was not provided to the veteran until November 2004.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. Further, the veteran has not alleged prejudicial 
error which had an affect on the essential fairness of the 
June 2002 adjudication.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  An opinions from a VA physician to address the question 
at issue has been obtained. For the reasons set forth above, 
and given the facts of this case, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).


Legal Criteria

Disability compensation shall be awarded for a qualifying 
disability if the disability was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care or medical treatment furnished by the VA and 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination, or an event not reasonably foreseeable. 
38 U.S.C.A. § 1151.

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program upon which the claim is 
based to the veteran's condition after such care, treatment, 
examination, services, or program has stopped.  VA considers 
each involved body part or system separately.  38 C.F.R. 
§ 3.361(b).  
Claims based on additional disability due to hospital care, 
medical or surgical treatment, or examination must meet the 
causation requirements of this paragraph and paragraph (d) 
(1) or (d) (2) of this section.  Claims based on additional 
disability or death due to training and rehabilitation 
services or compensated work therapy program must meet the 
causation requirements of paragraph (d) (3) of this section.  
38 C.F.R. § 3.361(c).  

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine whether 
there was informed consent, VA will consider whether the 
health care provider substantially complied with the 
requirements of § 17.32 of this chapter.  Minor deviations 
from the requirements of § 17.32 of this chapter that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  38 C.F.R. § 3.361 (d) (1).  

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  38 C.F.R. § 3.361 (d) (2).  


Analysis

In March 1999, the veteran was seen at VA for very heavy 
gynecological bleeding.  She was seen by a VA physician whose 
diagnoses were 1) hyperthyroidism and 2) perimenopausal with 
ovulatory withdrawal bleeding vs. abnormal uterine bleeding.  
The physician scheduled the veteran for a vaginal ultrasound 
to rule out endometrial hyperplasia.

In July 1999, the veteran underwent a VA pelvic echogram at 
the Loma Linda, California, VA Medical Center, as ordered by 
a VA physician and VA clinician L.V., based on a history of 
abnormal uterine bleeding, and for the purpose of ruling out 
endometrial hyperplasia.  A detailed description of the 
findings was included in the radiologist's report, to include 
a 4.3 by 5.8 cm. lower echoic mass in the lower posterior 
wall of the uterus consistent with fibroids of the uterus.  
The radiologist's summary impression was fibroids of the 
uterus.  In the Primary Diagnostic Code field of the report 
was the notation "ABORMALITY, ATTN. NEEDED."  

In September 1999, the veteran did not appear for an 
appointment with Loma Linda VAMC Module 3 clinician L.V., and 
the appointment was to be rescheduled.  

In November 1999, the veteran saw Loma Linda VAMC Module 3 VA 
clinicians E.D. and B.R., with complaints of loose stools and 
dizziness, and was treated for hyperthyroidism.  
Genitourinary and gynecological examination was deferred, and 
the veteran was noted to have had pelvic and pap laboratory 
studies done in March 1999.  

In December 1999, the veteran was scheduled to see Loma Linda 
VAMC clinician L.V., but did not show and the appointment was 
to be rescheduled.  Approximately two weeks later in December 
1999, the veteran did appear for an appointment with Loma 
Linda VAMC  Module 3 clinician L.V., complaining of a stiff 
neck.  The 1 1/2 page treatment report, including a review of 
systems, includes no notation with respect to the veteran's 
gynecological condition.  The veteran was treated for 
hyperthyroidism.  She was not referred for further treatment 
or examination.  In February 2000 and again in June 2000 the 
veteran did not appear for VA appointments with VA Loma Linda 
Module 3 clinician L.V.  

In February 2001, the veteran was seen for a follow-up of her 
pelvic ultrasound.  She was noted to have had a normal 
mammogram and a normal pap smear in 1999.  There was a 
notation of the July 1999 VA radiological findings of 
fibroids, and the February 2001 assessment by VA clinician 
S.S., MD, was abnormal uterine bleeding most likely secondary 
to fibroids.  Days later, she went to Kaiser Permanente for 
further treatment and by history "saw no need to return to 
[the VA] clinic."

In June 2001, under the care of Kaiser Permanente, the 
veteran underwent a total abdominal hysterectomy and 
bilateral salpingo-oophorecomty as treatment for a 
symptomatic large uterine fibroid.  According to the 
operative report, a recent ultrasound had shown a large 
fundal fibroid of approximately 9 x 8 cm.

The veteran asserts that she was not notified by VA of the 
July 1999 VA findings of fibroids until she discovered the 
records herself after becoming an employee of the VA Loma 
Linda Medical Center.  The VA treatment records appear to 
indicate that the July 1999 radiological findings of fibroids 
were first discussed with her in February 2001, at which time 
she sought prompt medical treatment at Kaiser Permanente.  
The veteran a contends that had she been notified promptly of 
her fibroids in July 1999, rather than having become aware of 
the findings in February 2001, she could have received 
treatment which would have precluded the need for a total 
abdominal hysterectomy under the care of Kaiser Permanente in 
June 2001.

At the behest of the Board, the veteran was scheduled for a 
gynecological examination by a VA physician in March 2005. 
The examiner specifically noted that the veteran's claims 
folder had been reviewed. The diagnosis was status post total 
abdominal hysterectomy in June 2001 with no current 
residuals. The physician opined that it was at as least as 
likely as not that the veteran's fibroid mass precluded the 
need for a total hysterectomy, adding that it is not as 
likely as not that the veteran has additional disability due 
to delay in treatment of her fibroids. The examiner explained 
that, given the presence and size of the fibroid at the time 
of VA's echography, the veteran would not have been in need 
of major surgery, but only monitoring. It was further 
discussed that other treatment modalities were available to 
her. No medical opinion or other competent medical evidence 
of at least equal probative value to the contrary has been 
submitted in support of the veteran's contentions.

The Board has also considered the veteran's  statements and 
testimony and they have been given weight as to her 
observation for symptoms and limitations regarding her 
hysterectomy.  However, it does not appear that the veteran 
is medically trained to offer any opinion as to causation.  
See Espiritu v. Derwinksi, 2 Vet. App. 492, 494-495 (1992).  
The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).
Therefore, the Board concludes that a preponderance of the 
evidence is against a claim for compensation under § 1151 for 
bleeding from the anus because a preponderance of the 
evidence is against a finding that the veteran currently 
experiences any disability manifested as residuals of a total 
abdominal hysterectomy pursuant to 38 U.S.C.A. § 1151.  


ORDER

Entitlement to compensation for residuals of a total 
abdominal hysterectomy pursuant to 38 U.S.C.A. § 1151 is 
denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


